Citation Nr: 1607071	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  14-04 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified at a hearing before the undersigned in October 2015.  A transcript is of record. 


FINDING OF FACT

The Veteran is unable to obtain or maintain substantially gainful employment within the limitations imposed by his service-connected ischemic heart disease status post open heart triple bypass surgery based on his work history, vocational attainment, and educational background. 


CONCLUSION OF LAW

The criteria for entitlement to a TDIU due to service-connected ischemic heart disease are satisfied.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.3, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 4.15.  While the rating is based primarily upon the average impairment in earning capacity, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effect of combinations of disability.  Id. 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's service-connected ischemic heart disease (IHD) is rated as 60 percent disabling.  Therefore, it meets the percentage requirements for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  

Social Security Administration (SSA) records pertaining to the Veteran's claim for SSA disability benefits show that he was employed as a welder from 1973 to January 2009.  The highest grade of school completed was eighth grade.  His January 2013 formal application for TDIU (VA Form 21-8940) provides a similar history.  According to an August 2010 VA examination report, the Veteran stated that he discontinued working due to being "laid off."  It appears based on VA's attempts to obtain records from the Veteran's former employer that the company had gone out of business.  

A summary of August 2010 SSA hearing testimony reflects that a vocational expert testified that the Veteran's occupation as a welder required heavy exertion, and that the Veteran did not have transferable skills based on his employment history.  The Veteran's residual functional capacity, as reflected in the SSA hearing summary and in a "vocational rationale" report, was limited to medium exertion, and did not permit him to perform past work in the manner in which he had previously performed it or as typically performed in the national economy.  The Veteran also testified at the SSA hearing that after undergoing triple bypass surgery in April 2007, his employer made special accommodations for the remainder of his employment in which the Veteran could perform less physically demanding work.  In this regard, he was unable to do any lifting at all, according to the SSA hearing testimony summary and the Veteran's October 2015 testimony before the undersigned.  The above testimony and vocational expert findings were reiterated in SSA's December 2010 decision granting disability benefits based on the Veteran's coronary artery disease status post coronary bypass graft and hypertension.  The Veteran's October 2015 hearing testimony before the undersigned is also consistent with the above.  

Private treatment records show that the Veteran underwent triple bypass surgery in April 2007 based on findings of "critical stenosis" on cardiac catheterization.  He had reported unstable, worsening angina which led to the testing and surgery.  The surgery included opening of the chest through a midline sternotomy incision.  An April 2010 VA treatment record shows that the Veteran has been prescribed medications (Metoprolol, Lisinopril, Atenolol, Simvastatin, and aspirin) to control chest pain and manage his heart condition. 
 
A June 2011 VA examination report reflects the Veteran's report that following the April 2007 bypass surgery, he returned to work on limited status and was unable to do physical lifting in particular because of the median sternotomy performed during the surgery.  Moreover, he experienced fatigue and lack of endurance.  He stated that he was never able to return to full duties.  On METS testing, the Veteran reported dyspnea and fatigue at greater than 3-5 METS, which was a level consistent with activities such as light yard work (weeding), mowing the lawn with a power mower, and brisk walking (4 miles per hour).  The examiner found that the Veteran's heart condition would prevent him from performing physical work due to fatigue, lack of endurance, and limitations in lifting, standing and walking.  The examiner further found that there would be mild to moderate negative impact on the Veteran's ability to perform sedentary work due to his fatigue and lack of stamina. 

At a February 2013 VA examination, the Veteran denied chest pain but reported getting short of breath and tired with activities such as climbing stairs quickly.  The Board notes that at the October 2015 Board hearing, the Veteran indicated that he does not experience chest pain because he is on prescribed medication for this symptom, which is confirmed by the VA treatment records.  After examining the Veteran and reviewing his medical history, the examiner concluded that the Veteran's IHD had a moderate impact on his ability to secure and maintain substantially gainful employment doing physical work, but no impact on his ability to secure and maintain substantially gainful employment doing sedentary work.  

Resolving reasonable doubt in favor of the claim, the Board finds that TDIU is established based on the Veteran's service-connected IHD.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  The SSA vocational expert and VA examination findings show that the Veteran is unable to perform his past employment as a welder, which involved heavy exertion, and has no transferable skills.  The June 2011 VA examiner found that the Veteran's IHD would prevent him from performing substantially gainful physical work.  The Veteran's vocational background and eighth grade education do not provide a foundation for sedentary employment.  See 38 C.F.R. § 4.16(b) (providing that the claimant's employment history, educational and vocational attainment, and all other factors having a bearing on employability must be considered).  The Veteran's recent history of open heart surgery in April 2007 with a number of prescribed medications thereafter to control his heart condition, the VA examination findings of fatigue and lack of endurance, and his limited ability to lift, show considerable functional impairment from the IHD and surgery, and thus are consistent with the VA examiner's opinion.  This opinion is highly probative, as it represents the informed conclusion of a medical professional based on examination of the Veteran and review of his medical history. 

Although the February 2013 VA examiner found that the Veteran's IHD had only a moderate impact on physical employment, there is no indication of meaningful improvement in the disabling effects of the Veteran's heart condition since the June 2011 VA examination report.  As the June 2011 examiner's opinion is at least as probative as the February 2013 VA opinion, the evidence is in relative equipoise on this issue.  See id.  Therefore, to the extent there is reasonable doubt, it is resolved in favor of a finding that the Veteran is unable to obtain or maintain substantially gainful employment in an occupation requiring physical work, and does not have the educational or vocational background to engage in substantially gainful activity performing sedentary work. 

In sum, entitlement to TDIU based on the Veteran's service-connected IHD is granted.  See 38 C.F.R. §§ 3.340, 3.341, 4.16; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a total disability rating based on individual unemployability due to service connected ischemic heart disease is granted. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


